1

2
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
3
                                                                         Apr 06, 2020
4
                                                                             SEAN F. MCAVOY, CLERK


5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    SUZANNE M.,1                                    No.   4:19-CV-5201-EFS

8                                 Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND DENYING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Suzanne M. appeals the denial of benefits by the Administrative Law

16   Judge (ALJ). She alleges the ALJ erred by 1) improperly determining that the

17   impairments did not meet or equal listing 1.04A; 2) discounting Plaintiff’s symptom

18   reports; and 3) improperly weighing the medical opinions. In contrast, Defendant

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 11 & 13.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
1    Commissioner of Social Security asks the Court to affirm the ALJ’s decision finding
2    Plaintiff not disabled. After reviewing the record and relevant authority, the Court
3    grants Plaintiff’s Motion for Summary Judgment, ECF No. 11, and denies the
4    Commissioner’s Motion for Summary Judgment, ECF No. 13.
5                            I.    Five-Step Disability Determination
6              A five-step sequential evaluation process is used to determine whether an
7    adult claimant is disabled.3 Step one assesses whether the claimant is currently
8    engaged in substantial gainful activity.4 If the claimant is engaged in substantial
9    gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
10   step two.6
11             Step two assesses whether the claimant has a medically severe impairment,
12   or combination of impairments, which significantly limits the claimant’s physical
13   or mental ability to do basic work activities.7 If the claimant does not, benefits are
14   denied. 8 If the claimant does, the disability-evaluation proceeds to step three.9
15

16
     3   20 C.F.R. § 416.920(a).
17
     4   Id. § 416.920(a)(4)(i).
18
     5   Id. § 416.920(b).
19
     6   Id.
20
     7   20 C.F.R. § 416.920(a)(4)(ii).
21
     8   Id. § 416.920(c).
22
     9   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
1               Step three compares the claimant’s impairment(s) to several recognized by
2    the Commissioner to be so severe as to preclude substantial gainful activity.10 If an
3    impairment meets or equals one of the listed impairments, the claimant is
4    conclusively presumed to be disabled.11 If an impairment does not, the disability-
5    evaluation proceeds to step four.
6               Step four assesses whether an impairment prevents the claimant from
7    performing work she performed in the past by determining the claimant’s residual
8    functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
9    are denied.13 If the claimant cannot perform prior work, the disability-evaluation
10   proceeds to step five.
11              Step five, the final step, assesses whether the claimant can perform other
12   substantial gainful work—work that exists in significant numbers in the national
13   economy—in light of the claimant’s RFC, age, education, and work experience.14 If
14   so, benefits are denied. If not, benefits are granted.15
15

16
     10   Id. § 416.920(a)(4)(iii).
17
     11   Id. § 416.920(d).
18
     12   Id. § 416.920(a)(4)(iv).
19
     13   Id.
20
     14   20 C.F.R. § 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
21
     1984).
22
     15   20 C.F.R. § 416.920(g).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
1               The claimant has the initial burden of establishing entitlement to disability
2    benefits under steps one through four.16 At step five, the burden shifts to the
3    Commissioner to show that the claimant is not entitled to benefits.17
4                            II.   Factual and Procedural Summary
5               On September 16, 2011, Plaintiff filed a Title XVI application.18 Her claim
6    for disability beginning that same date was denied initially and upon
7    reconsideration.19 An administrative hearing was held in 2014, after which
8    Administrative Law Judge (ALJ) Caroline Siderius denied Plaintiff’s claim. 20
9               Following a denial of rehearing by the Appeals Council, Plaintiff appealed
10   the ALJ’s denial to federal court.21 The federal court remanded the matter back to
11   the ALJ to further develop the record as to Plaintiff’s physical impairments,
12   including obtaining a comprehensive physical consultative examination.22 A second
13

14

15

16
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
17
     17   Id.
18
     18   AR 150-56.
19
     19   AR 78-101.
20
     20   AR 17-76.
21
     21   AR 484-89 & 506-10.
22
     22   AR 490-505.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
1    administrative hearing was held via video in 2018 before ALJ Siderius, who again
2    denied the claim.23
3            In the recent denial of Plaintiff’s disability claim, the ALJ found:
4
                   Step one: Plaintiff had not engaged in substantial gainful activity
5
                    since September 16, 2011;
6
                   Step two: Plaintiff had the following medically determinable severe
7
                    impairments: obesity, diabetes, lumbar degenerative joint disease,
8
                    fibromyalgia, depression, panic disorder without agoraphobia, PTSD,
9
                    left elbow joint disease, and thyroiditis;
10
                   Step three: Plaintiff did not have an impairment or combination of
11
                    impairments that met or medically equaled the severity of one of the
12
                    listed impairments;
13
                   RFC: Plaintiff had the RFC to perform light work except:
14
                       she can lift/carry up to 20 pounds occasionally and 10
                       pounds frequently, sit up to six hours in an eight-hour
15
                       workday and stand/walk up to four hours in an eight hour
                       workday, and requires the ability to change positions from
16
                       sit to stand every two hours (while remaining at the
                       workstation). The claimant is limited to no climbing of
17
                       ladders, ropes or scaffolds; occasional climbing of ramps and
                       stairs; occasional crawling, kneeling, stooping, crouching
18
                       and balancing; can do close reaching only with no extension
                       beyond 25 degrees; occasional push/pull with the bilateral
19
                       upper extremities; no working at unprotected heights and no
                       operation of heavy machinery or equipment; occasional
20
                       contact with the general public and coworkers.
21

22
     23   AR 419-62.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
1
                   Step four: Plaintiff had no past relevant work; and
2
                   Step five: considering Plaintiff’s RFC, age, education, and work
3
                    history, Plaintiff was capable of performing work that existed in
4
                    significant numbers in the national economy, such as office helper,
5
                    mail room clerk, and marking clerk.24
6
     When assessing the medical-opinion evidence, the ALJ gave:
7
                   great weight to the opinion of H.C. Alexander III, M.D., the testifying
8
                    medical expert at the 2018 hearing;
9
                   significant weight to the examining opinions of Wing Chau, M.D. and
10
                    Manuel Gomes, Ph.D.; the opinion of the 2014 testifying medical
11
                    expert William Spence, M.D.; and the reviewing opinions of Olegario
12
                    Ignacio, Jr., M.D., Jeffrey Merrill, M.D., Diane Fligstein, Ph.D., and
13
                    James Bailey, Ph.D.; and
14
                   some weight to the examining opinion of Chad Anderson MSW,
15
                    MHP.25
16
             The ALJ also found that Plaintiff’s medically determinable impairments
17
     could reasonably be expected to cause some of the alleged symptoms, but that her
18
     statements concerning the intensity, persistence, and limiting effects of those
19

20

21
     24   AR 395-417.
22
     25   AR 407-09.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
1    symptoms were not entirely consistent with the medical evidence and other
2    evidence in the record.26
3             Plaintiff requested review of the ALJ’s decision by the Appeals Council,
4    which upheld the ALJ’s decision.27 Plaintiff timely appealed to this Court.28
5                                  III.   Standard of Review
6             A district court’s review of the Commissioner’s final decision is limited.29 The
7    Commissioner’s decision is set aside “only if it is not supported by substantial
8    evidence or is based on legal error.”30 Substantial evidence is “more than a mere
9    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
10   mind might accept as adequate to support a conclusion.”31 Moreover, because it is
11   the role of the ALJ and not the Court to weigh conflicting evidence, the Court
12

13

14

15

16

17
     26   AR 404-07.
18
     27   AR 380-88.
19
     28   See 20 C.F.R. §§ 404.981 & 422.210.
20
     29   42 U.S.C. § 405(g).
21
     30   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
22
     31   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
1    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
2    from the record.”32 The Court considers the entire record as a whole.33
3             Further, the Court may not reverse an ALJ decision due to a harmless
4    error.34 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
5    nondisability determination.”35 The party appealing the ALJ’s decision generally
6    bears the burden of establishing harm.36
7                                         IV.   Analysis
8    A.       Step Three (Listings): Plaintiff fails to establish consequential error.
9             Plaintiff contends the ALJ erred by finding that Plaintiff’s impairments did
10   not meet listing 1.04A, singly or in combination. Listing 1.04A is satisfied if (1)
11   there is a disorder of the spine, such as degenerative disc disease, (2) resulting in
12

13
     32   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
14
     33   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
15
     consider the entire record as whole, weighing both the evidence that supports and
16
     the evidence that detracts from the Commissioner's conclusion,” not simply the
17
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
18
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
19
     evidence was not considered[.]”).
20
     34   Molina, 674 F.3d at 1111.
21
     35   Id. at 1115 (quotation and citation omitted).
22
     36   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
1    compromise of the nerve root or the spinal cord (3) with evidence of nerve root
2    compression characterized by (a) neuro-anatomic distribution of pain, (b) limitation
3    of motion of the spine, (c) motor loss (muscle weakness or atrophy with associated
4    muscle weakness) accompanied by sensory or reflex loss, and (d), if there is
5    involvement of the lower back, positive straight-leg raising test (sitting and
6    supine).37
7             Plaintiff raises several arguments against the ALJ’s step-three finding,
8    including that the ALJ failed to adequately explain her boilerplate step-three
9    finding, the ALJ’s finding was consequentially impacted by the ALJ’s
10   erroneousness finding as to Dr. Alexander’s reviewing opinion as to fibromyalgia,
11   and the ALJ failed to collectively view the objective medical evidence.
12            As to Plaintiff’s first argument, although the ALJ’s step-three analysis was
13   boilerplate and did not articulate the ALJ’s findings as to each of the listing 1.04A
14   requirements, the ALJ’s entire decision contains sufficient analysis as to the
15   matters central to this contested 1.04A listing to allow for meaningful review by
16   the Court.38
17            Second, the Court agrees with Plaintiff that the ALJ erroneously found that
18   Dr. Alexander opined “that the record was insufficient to establish a diagnosis of
19

20

21
     37   20 C.F.R. Ch. III Part 404, Subpt. P, App. 1, listing 1.04A.
22
     38   See SSR 17-2p.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
1    fibromyalgia.”39 This finding is erroneous because Dr. Alexander testified that the
2    record supported a diagnosis of fibromyalgia. Dr. Alexander then explained that
3    because fibromyalgia is a central pain response for which the diagnostic criteria
4    are only based on subjective evidence he was not able to consider the limitations of
5    Plaintiff’s fibromyalgia when offering his opinion as to Plaintiff’s functional
6    limitations because such an opinion must be based on medical evidence reflecting
7    objective physical impairments.40 In addition, Dr. Alexander did not testify that
8    fibromyalgia was the “least supported” impairment by the objective evidence, as
9    the ALJ found Dr. Alexander did, but rather that the majority of the medical
10   records focused on Plaintiff’s back, rather than on fibromyalgia-related tender
11   points.41 As a result, because Dr. Alexander determined that fibromyalgia is an
12   impairment “which carries with it no functional objective physical impairment,” Dr.
13   Alexander did not add any limitations resulting from fibromyalgia pain or other
14   subjective experiences of pain in the RFC.42 Moreover, he did not consider
15   Plaintiff’s fibromyalgia symptoms when assessing whether listing 1.04A was
16   satisfied.
17

18

19
     39   AR 406.
20
     40   AR 437-38.
21
     41   AR 429-30.
22
     42   AR 438.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
1             The ALJ’s erroneous findings as to Dr. Alexander’s fibromyalgia diagnosis
2    and opinion, however, did not consequentially impact the ALJ’s step-three no-
3    listing finding. This is because the ALJ’s step-three finding was also based on the
4    ALJ’s finding that the objective medical evidence reflects that Plaintiff does not
5    meet listing 1.04A’s requirements, even when her spinal conditions are considered
6    with her obesity and fibromyalgia, because she did have nerve root compression
7    characterized by motor loss accompanied by sensory or reflex loss and positive
8    straight-leg raises.
9             In this regard, Plaintiff relies on 20 C.F.R. § 416.929(d), which states that
10   “[i]t is not necessary, unless the listing specifically states otherwise, to provide
11   information about the intensity, persistence, or limiting effects of the symptoms as
12   long as all other findings required by the specific listing are present,” to bolster her
13   argument that the medical records reflecting motor loss and two positive straight-
14   leg raises are sufficient to satisfy listing 1.04A’s contested requirements. This
15   regulation, though, does not assist Plaintiff because the ALJ rationally determined
16   that Plaintiff failed to establish that her nerve root compression was characterized
17   by motor loss accompanied by sensory or reflex loss and positive straight-leg raises.
18   On this record, which reflects that Plaintiff typically presented with normal motor
19   strength and gait and negative straight-leg raises, 43 the ALJ’s finding that
20

21
     43   Compare AR 302 (Aug. 2011: positive straight leg raise), AR 1804 (Feb. 2017:
22
     positive straight leg raise and Gaenslen’s test, along with pain with lumbar
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
1    Plaintiff did not satisfy listing 1.04A is supported by substantial evidence,
2    notwithstanding the ALJ’s factual error as to Dr. Alexander’s fibromyalgia
3    diagnosis, because Plaintiff’s nerve root compression was not characterized by
4    motor loss accompanied by sensory or reflex loss and positive straight-leg raises.
5

6
     extension and full lower extremity strength); with AR 243 (May 2011: able to trunk
7
     flex to reach ankles; straight leg raise was negative to 75 degrees, internal rotation
8
     was unremarkable, quite tender and diffusely sore with palpation just about
9
     everywhere); AR 248 (July 2011: reciprocal gait pattern); AR 253 (Sept. 2011:
10
     ambulates with a nonantalgic gait; decreased range of motion in regard to forward
11
     flexion as well as extension; diffuse lumbar paraspinal tenderness; straight leg
12
     raise is negative bilaterally; reflexes are equal); AR 1537 (Jan. 2012: back non-
13
     tender and normal inspection); AR 763 (Oct. 2013: normal range of the back,
14
     bilateral upper, and lower extremities, bilateral CVA tenderness to palpation); AR
15
     743 (June 2014: normal range of motion, muscle strength, stability in all
16
     extremities with no pain on inspection); AR 1606 (Oct. 2016: normal upright
17
     posture, can heel and toe walk, tenderness absent in spine, straight leg raise
18
     negative, and Waddell’s signs absent); & AR 625 (May 2017: unremarkable
19
     posture; cervical range intact; able to trunk flex about 20 degrees from full erect
20
     position before pain; negative straight leg raise to 80 degrees; 5/5 strength of all
21
     joints; ambulatory without assistive device; able to get up on toes and heels; able to
22
     get up and down from exam table with stool).
23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
1    B.       Plaintiff’s Symptom Reports: Plaintiff establishes error.
2             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
3    symptom reports. The Court agrees.
4             When examining a claimant’s symptom reports, the ALJ must make a two-
5    step inquiry. “First, the ALJ must determine whether there is objective medical
6    evidence of an underlying impairment which could reasonably be expected to
7    produce the pain or other symptoms alleged.”44 Second, “[i]f the claimant meets the
8    first test and there is no evidence of malingering, the ALJ can only reject the
9    claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
10   clear and convincing reasons’ for the rejection.”45 Here, the ALJ found Plaintiff’s
11   statements concerning the intensity, persistence, and limiting effects of her
12   symptoms inconsistent with her other statements, improvement with treatment,
13   indicated drug abuse, activities, poor work history, and the objective medical
14   evidence.46
15            First, the ALJ discounted Plaintiff’s testimony about her disabling physical
16   symptoms because Plaintiff reported improvement with narcotic pain management
17   to her treatment providers and that she was able to perform household
18

19
     44   Molina, 674 F.3d at 1112.
20
     45   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
21
     F.3d at 1036).
22
     46   AR 407.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
1    responsibilities and activities of daily living to her satisfaction. That a claimant’s
2    reported symptoms were inconsistent with her improvement during treatment is a
3    factor for the ALJ to consider.47 And the ALJ may discount a claimant’s symptom
4    reports on the basis of inconsistent statements. 48 Here, though, neither the records
5    cited by the ALJ nor the record as a whole reflect sustained improvement as to
6    Plaintiff’s back pain and fatigue with treatment or that Plaintiff was consistently
7    satisfied with her ability to perform household and daily living activities without
8    pain, fatigue, or other symptoms. In support of the ALJ’s finding, the ALJ cited an
9    August 18, 2017 treatment record from Plaintiff’s pain management provider:
10            The current pain level is 6/10. The average pain over the past week
              was 5/10. The worst pain this past week was 10/10. The patient feels
11            90% of their pain symptoms are relieved with current therapy. The
              patient feels that current therapy is adequate. She notes improvement
12            in ability to perform household responsibilities and activities of daily
              living to her satisfaction with current therapy, family relationships,
13            social relationships, sleep patterns, overall function and meeting
              responsibilities, but not mood.49
14

15

16
     47   See Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599-600 (9th Cir.
17
     1999) (considering evidence of improvement).
18
     48   See Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (The ALJ may consider
19
     “ordinary techniques of credibility evaluation,” such as reputation for lying, prior
20
     inconsistent statements concerning symptoms, and other testimony that “appears
21
     less than candid.”).
22
     49   AR 1786.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
1    That same treatment record also indicates that Plaintiff “seems to be in mild pain,”
2    that she had not yet acquired the recommended lumbosacral (LSO) brace, and that
3    “[s]he is otherwise doing well on the current medication regimen and I’d
4    recommend no changes at this time.”50 Then a treatment record a month later
5    states that Plaintiff was tearful, sad, overwhelmed, anxious, moving from sitting to
6    standing, and constantly shifting in apparent pain—though she left, with a non-
7    antalgic gait, fifteen minutes after taking pain medication.51 Other records during
8    this time frame reflect that Plaintiff reported less sustained improvement from
9    medication and that she was still experiencing average weekly pain of at least
10   8/10.52 At best, the entire record reflects that Plaintiff routinely complained of pain,
11   particularly in her low back, and that her pain waxed and waned with medication.
12   Simply because Plaintiff reported improvement in temporary pain relief and her
13   ability to perform activities during the August 2017 treatment session does not
14   constitute a clear and convincing reason to discount her symptom reports on this
15   record, particularly since during that same appointment Plaintiff was observed to
16   be in pain and reported her pain averaged 5/10.
17            Next, the ALJ discounted Plaintiff’s testimony that she experiences fatigue
18   as a medication side effect because she did not report fatigue as a medication side
19

20
     50   AR 1783-84.
21
     51   AR 1870.
22
     52   AR 1789, 1792, 1795, 1798, & 1802.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
1    effect to her treating providers. An ALJ may discount a claimant’s symptom
2    reports on the basis of inconsistent statements.53 Here, the ALJ correctly indicates
3    that there are medical records indicating that Plaintiff was negative for fatigue or
4    with decreased fatigue,54 but there are almost three times as many medical records
5    wherein Plaintiff reported fatigue, tiredness, or sleep disturbance.55 Moreover, the
6    ALJ relied on two records from July and August 2017 from the Pinnacle Pain
7    Center, but during this same time period, a different provider, Dr. Matthew Fewel
8    listed that Plaintiff reported fatigue and sleep disturbance.56 The ALJ erred to
9

10
     53   See Smolen, 80 F.3d at 1284.
11
     54   AR 407 (citing AR 1782 & 1786, from July and Aug. 2017). See also AR 301-02
12
     (Aug. 2011); AR 1039 (Jan. 2012); AR 1055 (Oct. 2013); AR 770 (Jan. 2014); AR 774
13
     (Oct. 2014); AR 1798 (Apr. 2017); AR 1792 & 1795 (May 2017); & AR 1789 (June
14
     2017).
15
     55   See, e.g., AR 283 (Jan. 2011); AR 234 (Apr. 2011); AR 287, 289, 291, & 293
16
     (March & April 2011); AR 297 (July 2011); AR 299 (Aug. 2011); AR 252 & 305
17
     (Sept. 2011); AR 1034 (Oct. 2011); AR 307 (Nov. 2011); AR 327 (Feb. 2012); AR 333
18
     (March 2012); AR 1060-62 (Oct. 2013); AR 751 (Aug. 2014); AR 779-87 (Oct. 2014);
19
     AR 795 & 801 (Dec. 2014); AR 840 & 851 (Feb. 2015); AR 1359-60 (Aug. 2016); AR
20
     1454 (Sept. 2016); AR 1603 (Oct. 2016); AR 1622 & 1802 (March 2017); AR 1629
21
     (Apr. 2017); & AR 1647 (July 2017).
22
     56   AR 1647.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
1    interpret the treatment notes in their full context.57 On this record, the ALJ’s
2    finding that Plaintiff failed to mention fatigue during some appointments cannot
3    serve as a clear and convincing reason to discount her reported fatigue.
4             Third, the ALJ discounted Plaintiff’s symptom reports because the record
5    indicated that Plaintiff abused pain medications. Drug-seeking behavior can be a
6    clear and convincing reason to discount a claimant’s reported symptoms.58 Here,
7    the ALJ cited to records from the Pinnacle Pain Center from February to August
8    2017 but did not identify what information in these records indicated abuse of pain
9    medications.59 The Court assumes that the ALJ was relying on Plaintiff’s continued
10   use of marijuana—or residual THC levels—after she began treatment at Pinnacle
11

12
     57   See Orn v. Astrue, 495 F.3d 625, 634 (9th Cir. 2007) (“The primary function of
13
     medical records is to promote communication and recordkeeping for health care
14
     personnel—not to provide evidence for disability determinations. We therefore do
15
     not require that a medical condition be mentioned in every report to conclude that
16
     a physician’s opinion is supported by the record.”).
17
     58   See Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001) (holding that
18
     evidence of drug seeking behavior undermines a claimant’s reported symptoms);
19
     Gray v. Comm’r, of Soc. Sec., 365 F. App’x 60, 63 (9th Cir. 2010) (recognizing that
20
     evidence of drug-seeking behavior is a valid reason for discounting a claimant’s
21
     symptom claims).
22
     59   AR 407 (citing AR 1782-1858).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
1    Pain Center in February 2017. When Plaintiff began treatment at Pinnacle Pain
2    Center, the treatment record states: “A baseline UDS [(urine drug screen)] has
3    been obtained today and I am more than willing to take over opiate medication
4    management once we have obtained the results, providing she discontinues her
5    current THC use.”60 The subsequent UDS records reflect that Plaintiff continued to
6    have THC in her system and therefore it was noted in treatment records that her
7    UDS was “inconsistent with prescribed therapies.”61 However, positive THC levels
8    were “expected” by her provider as Plaintiff discontinued marijuana use.62 Given
9    that, even with Plaintiff’s positive THC levels, her provider continued to prescribe
10   opioids, along with prior providers’ findings that there were no “red flags”
11   concerning Plaintiff’s prescription use,63 Plaintiff’s positive THC levels in 2017 do
12   not constitute a clear-and-convincing reason, supported by substantial evidence, to
13   support discounting Plaintiff’s symptom reports. Moreover, the Commissioner does
14   not defend the ALJ’s reliance on Plaintiff’s indicated abuse of pain medications and
15

16

17

18

19
     60   AR 1804-05.
20
     61   AR 1789, 1786, & 1782.
21
     62   AR 1786.
22
     63   AR 781, 1351, & 1614.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
1    therefore this waived reason cannot serve to support the ALJ’s decision to discount
2    Plaintiff’s symptom reports.64
3             Fourth, the ALJ discounted Plaintiff’s symptom testimony because she had
4    “quite high functioning activities of daily living,” which were consistent with light-
5    duty work.65 If a claimant can spend a substantial part of the day engaged in
6    pursuits involving the performance of exertional or non-exertional functions, the
7    ALJ may find these activities inconsistent with the reported disabling symptoms.66
8    Here, the ALJ highlighted that Plaintiff is a stay-at-home mom of four children,
9

10
     64   See Justice v. Rockwell Collins. Inc., 117 F. Supp. 3d 1119, 1134 (D. Or. 2015),
11
     aff’d 720 F. App’x 365 (9th Cir. 2017) (“[I]f a party fails to counter an argument
12
     that the opposing party makes . . . the court may treat that argument as
13
     conceded.”) (citation and internal quotations and brackets omitted); Tatum v.
14
     Schwartz, No. Civ. S-06-01440 DFL EFB, 2007 WL 419463, *3 (E.D. Cal. Feb. 5,
15
     2007) (explaining that a party “tacitly concede[d][a] claim by failing to address
16
     defendants’ argument in her opposition”); Kinley v. Astrue, No. 1:12-cv-740-JMS-
17
     DKL, 2013 WL 494122, *3 (S.D. Ind. Feb. 8, 2013) (“The Commissioner does not
18
     respond to this [aspect of claimant’s] argument, and it is unclear whether this is a
19
     tacit admission by the Commissioner that the ALJ erred or whether it was an
20
     oversight. Either way, the Commissioner has waived any response.”).
21
     65   AR 407.
22
     66   Molina, 674 F.3d at 1113.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
1    including twin then-two-year-olds, and that she shops and attends her doctors’
2    appointments. The Commissioner did not defend the ALJ’s reliance on Plaintiff’s
3    shopping with her husband and attendance at her doctor’s appointments as a basis
4    to discount Plaintiff’s symptom reports. Therefore, the Commissioner conceded that
5    the ALJ’s finding in this regard was erroneous.67
6             As to Plaintiff’s caring for her four children, the ability to care for others
7    without help has been considered an activity that may undermine claims of
8    disabling pain.68 However, if the care activities are to serve as a basis for the ALJ
9    to discredit the claimant’s symptom reports, the record must identify the nature,
10   scope, and duration of the care involved and this care must be “hands on” rather
11   than a “one-off” care activity.69 Here, the record reflects that on the days that
12   Plaintiff’s husband works, Plaintiff is home with her children, particularly the
13   twins, from when her children wake up in the morning until about 2 p.m., when
14   her husband gets off from work. The record also reflects that when her older
15   children are home they assist Plaintiff with caring for the twins and housework,
16   and that Plaintiff also receives assistance from her mother-in-law and sister.70 The
17   extent of this help and the extent of Plaintiff’s “hands on” responsibilities with her
18

19
     67See   Justice, 117 F. Supp. 3d at 1134; Kinley, 2013 WL 494122, at *3.
20
     68   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
21
     69   Trevizo v. Berryhill, 871 F.3d 664, 675-76 (9th Cir. 2017).
22
     70   AR 201 & 446-48.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
1    children are unclear. Although it appears that Plaintiff’s care of the twins is “hands
2    on,” it is not clear that her childcare responsibilities are inconsistent with her
3    reported need to rotate between sitting, standing, and walking, and resting when
4    needed, or inconsistent with her testimony that she has pain sweeping, mopping,
5    doing dishes, carrying laundry baskets, bending or picking items up; that she
6    sleeps poorly due to pain and not feeling well; and that she experiences two to
7    three “bad days” out of the week.71 As the Ninth Circuit has recognized, “[t]he
8    Social Security Act does not require that claimants be utterly incapacitated to be
9    eligible for benefits, and many home activities may not be easily transferable to a
10   work environment where it might be impossible to rest periodically or take
11   medication.”72 Without a more developed record as to Plaintiff’s activities of daily
12   living, her activities-as-explained do not constitute substantial evidence to support
13   a clear and convincing reason to discount her symptom reports.
14            Fifth, the ALJ discounted Plaintiff’s symptom reports because Plaintiff had
15   an extremely weak work history. Evidence of a poor work history that suggests
16   that the claimant is not motivated to work is a permissible reason to discredit the
17   claimant’s claim that she is unable to work.73 But before discounting the claimant’s
18

19
     71   AR 446-55.
20
     72   Smolen, 80 F.3d at 1287 n.7 (citations omitted).
21
     73   See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002); 20 C.F.R. § 416.929
22
     (work record can be considered in assessing reported symptoms).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
1    reported symptoms due to a poor work history, the ALJ is to consider other factors
2    that could have contributed to the poor work history.74 Here, the ALJ did not
3    discuss the other factors that could have contributed to Plaintiff’s poor work
4    history, such as the alleged disabling condition itself or transportation and
5    childcare obstacles. For the fourteen years before the second administrative
6    hearing, Plaintiff had young children whom she cared for, with the assistance of
7    others. In addition, Plaintiff had transportation obstacles as she did not have a
8    driver’s license.75 Without discussing these work obstacles, the ALJ erred by
9    discounting Plaintiff’s reported symptoms based on a poor work history.
10              Finally, the ALJ discounted Plaintiff’s reported symptoms because they were
11   inconsistent with the objective medical evidence. Medical evidence is a relevant
12   factor in considering the severity of the reported symptoms.76 However, symptom
13   reports cannot be solely discounted on the grounds that they were not fully
14   corroborated by the objective medical evidence.77 Here, this is the only remaining
15   reason in support of the ALJ’s decision to discount Plaintiff’s reported disabling
16   pain and physical symptoms—therefore, this alone cannot serve to discount
17   Plaintiff’s reported symptoms.
18

19
     74   Cherry v. Apfel, 5 Fed. App’x 500, 503 (7th Cir. 2001) (unpublished).
20
     75   AR 68.
21
     76   Id.
22
     77   See Rollins, 261 F.3d at 857.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
1             Moreover, the ALJ failed to meaningfully articulate how the “largely benign
2    physical examination findings documented in the record” were inconsistent with
3    Plaintiff experiencing pain due to her well-documented severe degenerative disease
4    with grade 2 anterior listhesis of L5 on S1 secondary to bilateral pars defects, with
5    minimal motion of L5 on S1 between flexion and extension, along with her
6    obesity.78 The imaging from 2011 to 2017 consistently reveals severe degenerative
7    disease at L5-S1 and bilateral pars defects with motion at the L5 on S1 between
8    flexion and extension.79 Plaintiff’s treating providers found this spinal condition
9    was the likely cause of Plaintiff’s reported pain, notwithstanding Plaintiff’s normal
10   ambulation, full strength, and no motor or sensory abnormalities. For instance, Dr.
11   Fewel stated, notwithstanding the observed normal strength and gait:
12            35-year-old woman with long history of lower back pain, some
              radicular complaints but rare compared to her lower back pain. I have
13            no doubt that this problem is in part due to the spondylolisthesis at
14

15

16
     78   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (requiring the ALJ to
17
     identify the evidence supporting the found conflict to permit the Court to
18
     meaningfully review the ALJ’s finding); Blakes v. Barnhart, 331 F.3d 565, 569 (7th
19
     Cir. 2003) (“We require the ALJ to build an accurate and logical bridge from the
20
     evidence to her conclusions so that we may afford the claimant meaningful review
21
     of the SSA’s ultimate findings.”).
22
     79   AR 277-78 & 1824.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
1             L5-S1. . . In the absence of surgery [which would be difficult due to
              her anatomy], she may have to live with it with pain management.80
2
     Similarly, treating provider Linda Walby, M.D. stated in regard to Plaintiff’s lower
3
     back pain: “No doubt, that this is in part due to the spondylolisthesis at L5-S1
4
     which is minimally progressive since 2012. There is not a lot of movement overall
5
     at the L5-S1 level in flexion versus extension, but it does appear to increase some
6
     from the supine imaging (MRI) to her standing x-rays.”81
7
              Given these findings from treating providers, the ALJ fails to meaningfully
8
     articulate why Plaintiff’s observed normal ambulation, muscle strength, and
9
     negative straight leg raises were grounds to discount her reported pain caused, at
10
     least in part, by her spondylolisthesis.82 Moreover, the negative straight leg raises
11
     were consistent with Plaintiff’s reports of little to no radiculopathic pain to her
12
     providers.83 Accordingly, on this record, without a more meaningful discussion of
13
     the evidence by the ALJ, that Plaintiff’s ambulation and strength were largely
14
     unaffected by her severe degenerative disc disease was not a clear and convincing
15

16

17
     80   AR 1607.
18
     81   AR 1610. See also AR 1347 (“The pars defects with grade 1 slip noted at the
19
     lowest L5-S1 level. It is quantified as 6mm with her supine. In stance, however, it
20
     was more than 11 mm for a supine-to-stand fairly significant change.”).
21
     82   AR 1609-14.
22
     83   See AR 1359, 1582, 1603, 1607, 1610, 1647, & 1652.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
1    reason (particularly by itself) to discount her reported pain, reduced range of
2    lumbar movement, and need to rotate positions.
3             The ALJ’s failure to support her decision to discount Plaintiff’s reported
4    symptoms with findings that are meaningfully articulated or supported by
5    substantial evidence is consequential. If Plaintiff’s symptom reports are fully
6    credited, she is unable to sustain full-time work.
7    C.       Medical Opinions: Plaintiff establishes error.
8             Plaintiff challenges the ALJ’s weighing of Dr. Chau’s and Dr. Alexander’s
9    opinions and failure to consider Nurse Bariletti’s treatment recommendations. As
10   discussed below, the Court finds the ALJ erred as to Dr. Chau’s and Dr.
11   Alexander’s opinions but did not error as to Nurse Bariletti.84
12

13
     84   The weighing of medical-source opinions is dependent upon the nature of the
14
     medical relationship, i.e., 1) a treating physician; 2) an examining physician who
15
     examines but did not treat the claimant; and 3) a reviewing physician who neither
16
     treated nor examined the claimant. Rollins v. Massanari, 261 F.3d 853, 857 (9th
17
     Cir. 2001). Generally, more weight is given to the opinion of a treating physician
18
     than to a reviewing physician’s opinion and both treating and examining opinions
19
     are to be given more weight than the opinion of a reviewing physician. Id.; Lester v.
20
     Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). When a treating physician’s or
21
     examining physician’s opinion is not contradicted by another physician, it may be
22
     rejected only for “clear and convincing” reasons, and when it is contradicted, it may
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
1            1.    Dr. Chau and Dr. Alexander
2            In May 2016, following remand, Dr. Chau conducted a consultative
3    examination.85 Dr. Chau had also previously treated Plaintiff in 2011 and
4    diagnosed her with fibromyalgia, diabetes, hypothyroidism, and obesity, after
5    observing her to be mildly obese and with no pain behavior, a reciprocal gait
6    pattern, full cervical range of motion, negative Tinel’s testing at wrists and elbows,
7    full trunk flex, negative straight leg raise, and tenderness and diffuse soreness
8    with “palpation just about everywhere.”86 After conducting the 2016 consultative
9    examination and reviewing “records as provided,” Dr. Chau diagnosed Plaintiff
10   with degenerative spondylosis at L5-S1, morbid obesity, Hashimoto thyroiditis, and
11   diabetes. Dr. Chau opined that Plaintiff was capable of performing full-time work
12   at the light duty level if she could sit, stand, and walk as needed every 30 minutes,
13   occasionally lift and carry twenty pounds, and occasionally reach overhead, but
14

15
     not be rejected without “specific and legitimate reasons” supported by substantial
16
     evidence in the record. Lester, 81 F.3d at 830. The opinion of an “other” medical
17
     source may be rejected for specific and germane reasons supported by substantial
18
     evidence. Molina, 674 F.3d at 1111. The opinion of a reviewing physician serves as
19
     substantial evidence only if it is supported by other independent evidence in the
20
     record. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
21
     85   AR 625-33.
22
     86   AR 242-44.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 26
1    that she should never climb ladders or scaffolds, stoop, kneel, crouch, or crawl, and
2    should only occasionally balance and climb stairs and ramps.
3            Dr. Alexander testified at the administrative hearing in March 2018 and,
4    based on his record review, diagnosed Plaintiff with fibromyalgia, hypothyroidism,
5    stage-two degenerative disease of the lumbar spine with anterolisthesis at L5-S1
6    with bilateral pars defect, fatty liver, obesity, diabetes, and contusion of the left
7    elbow. 87 Dr. Alexander opined that Plaintiff could lift and carry twenty pounds
8    occasionally and ten pounds frequently, sit with no restrictions, stand and walk
9    four hours with the recognition that standing would be “very hard to sustain,”
10   could not extend/reach her arms beyond 25 degrees, could not climb ropes or
11   ladders, should not work on scaffolding, and could only occasionally navigate stairs
12   and ramps, balance, bend, crouch, kneel, and crawl.
13           While the ALJ gave significant weight to Dr. Chau’s opinion, the ALJ gave
14   more weight to Dr. Alexander’s opinion because Dr. Alexander had the benefit of
15   reviewing the entire record and his opinion was more consistent with the objective
16   medical evidence.88 In addition, the ALJ gave less weight to Dr. Chau’s opinion
17   that Plaintiff needed to rotate between sitting, standing, and walking every thirty
18   minutes because this limitation was not supported by Dr. Chau’s examination
19   findings or the record as a whole. The ALJ also gave less weight to Dr. Chau’s
20

21
     87   AR 425-45.
22
     88   AR 408.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 27
1    manipulative and postural limitations as they were unsupported by his own
2    examination findings, which showed normal range of motion of the upper
3    extremities and normal grip/pinch strength bilaterally, and because he provided no
4    explanation to support these restrictions.
5             While an ALJ may give more weight to an opinion that is supported by an
6    explanation or by treatment notes and is supported by and consistent with more of
7    the record, the ALJ must meaningfully articulate the basis for these findings.89
8    Here, the ALJ failed to do that when comparing Dr. Chau’s and Dr. Alexander’s
9    opinions. For instance, the ALJ gave more weight to Dr. Alexander’s opinion
10   because it was based on a review of the entire record. Yet, Dr. Chau reviewed
11   “records as provided” as part of his consultative examination, including the
12   imaging pertinent to Plaintiff’s spinal condition—the condition that Plaintiff’s
13   treating providers determined was the probable cause of her back pain, and
14   resultant need to rotate positions.90 Moreover, for the consultative examination,
15   the Commissioner was to provide Dr. Chau with a folder containing material and
16

17
     89   See 20 C.F.R. § 416.927(b), (c); Lingenfelter, 504 F.3d at 1042 (recognizing that a
18
     medical opinion is evaluated as to the amount of relevant evidence that supports
19
     the opinion, the quality of the explanation provided in the opinion, and the
20
     consistency of the medical opinion with the record as a whole; Orn, 495 F.3d at 631
21
     (same).
22
     90   AR 626.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 28
1    relevant medical evidence relating to the ordered examination, along with the most
2    recently completed disability report form.”91 Moreover, given that Dr. Chau’s
3    consultative examination was held pursuant to the court-ordered remand, the ALJ
4    should have contacted Dr. Chau to further explain his opinion before discounting
5    the opinion on the basis of lack of explanation.92 Therefore, on this record, it was
6    not legitimate for the ALJ to give more weight to Dr. Alexander’s less-restrictive
7    opinion as to Plaintiff’s need to rotate between sitting/standing/walking because
8    Dr. Alexander reviewed more of the record.
9             Also as discussed above, the ALJ’s reliance on the medical records that
10   revealed a normal gait and lower extremity strength cannot serve as substantial
11   evidence to support the ALJ’s finding that Dr. Chau’s sit/stand/walk “as needed”
12   opinion is unsupported by his observations or the record in general, as there is no
13   independent medical evidence in this record to contravene Dr. Chau’s and the
14   treating provider’s findings that Plaintiff’s severe degenerative disc disease and
15   other spinal defects cause pain due to slippage at L5-S1 and necessitate her need to
16   shift position to offset the pain.93
17

18

19
     91   HALLEX I-2-5-20 & I-2-5-22.
20
     92   See, e.g., HALLEX I-2-5-28 (Action Following Receipt of Requested Evidence).
21
     93   See Orn, 495 F.3d at 635 (recognizing that it is not legitimate to discount an
22
     opinion for a reason that is not responsive to the medical opinion).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 29
1             Finally, the ALJ discounted Dr. Chau’s manipulative and postural
2    limitations because they were not supported by his own examination findings and
3    he did not explain why these restrictions were necessary. An ALJ may permissibly
4    reject check-box reports that do not contain any explanation of the bases for their
5    conclusions.94 However, if treatment notes are consistent with the opinion, a check-
6    box report may not automatically be rejected.95 Again, the ALJ failed to provide a
7    meaningfully analysis to allow the Court to assess whether this finding is
8    supported by substantial evidence. While Dr. Chau’s manipulative and postural
9    limitations are expressed in a check-box format, as discussed above, it is unknown
10   whether the medical records he reviewed would support these limitations.
11   Moreover, Dr. Alexander’s testimony merely listed his opined postural limitations
12   without providing any discussion as to why such postural limitations (which were
13   no climbing ropes or ladders and no work on scaffolding, but permitted occasional
14   navigating stairs and ramps, balancing, bending, crouching, kneeling, and
15   crawling) were more supported by the record than Dr. Chau’s postural limitations
16   of never climbing ladders or scaffolds, stooping, kneeling, crouching, or crawling,
17   and only occasionally climbing stairs and ramps and balancing. And the ALJ did
18   not explain why Dr. Alexander’s allowance of occasional stooping/bending,
19

20
     94   Garrison v. Colvin, 759 F.3d 995, 1014 n.17 (9th Cir. 2014).
21
     95   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004);
22
     Garrison, 759 F.3d at 1014.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 30
1    kneeling, crouching, crawling was more supported by and consistent with
2    Plaintiff’s spinal conditions, obesity, and fibromyalgia.
3             The ALJ’s errors when weighing these medical opinions is not clearly
4    inconsequential. Although the three identified jobs could be performed with
5    rotating positions every thirty minutes, it is not clear on this record that the
6    additional postural restrictions of no stooping/bending, kneeling, crouching, and
7    crawling still permit for these three jobs.
8
              2.     Nurse Bariletti
9
              Nurse Bariletti treated Plaintiff. On one occasion, Nurse Bariletti wrote in
10
     the treatment record “drink more water, elevate feet as able, decrease sodium
11
     intake.”96 Plaintiff argues the ALJ erred by failing to consider Nurse Bariletti’s
12
     prescribed treatment of drinking more water and elevating feet as able.
13
              An ALJ is not required to provide reasons for rejecting statements within
14
     medical records when those records do not reflect the claimant’s physical or mental
15
     work limitations or otherwise provide information about the ability to work.97
16

17
     96   AR 744.
18
     97   See, e.g., Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010)
19
     (recognizing that where a physician’s report did not assign any specific limitations
20
     or opinions regarding the claimant’s ability to work “the ALJ did not need to
21
     provide ‘clear and convincing reasons’ for rejecting [the] report because the ALJ did
22
     not reject any of [the report’s] conclusions”); 20 C.F.R. § 416.927(a)(1) (“Medical
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 31
1    Here, Nurse Bariletti’s recommendation that Plaintiff drink more water and
2    elevate feet as she is able is not a judgment about the severity of Plaintiff’s
3    conditions nor an assigned specific limitations about Plaintiff’s ability to work. For
4    instance, Nurse Bariletti did not recommend that Plaintiff be permitted atypical
5    work breaks so that she could drink adequate water or to elevate her feet. The ALJ
6    did not error by not weighing Nurse Bariletti’s recommended treatment.
7    D.       Remand: A remand for further proceedings is necessary.
8             Where, as here, the Court finds that the ALJ improperly discounted
9    Plaintiff's symptom reports and improperly considered the medical opinions, the
10   Court has discretion as to remanding for further proceedings or for benefits.98
11   Where no useful purpose would be served by further administrative proceedings, or
12   where the record has been fully developed, it is appropriate under the so-called
13   “credit-as-true” rule to direct an immediate award of benefits.99
14

15

16
     opinions are statements from acceptable medical sources that reflect judgments
17
     about the nature and severity of your impairment(s), including your symptoms,
18
     diagnosis and prognosis, what you can still do despite your impairment(s), and
19
     your physical or mental restrictions.”).
20
     98   See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000).
21
     99   Id. at 1179 (noting that “the decision of whether to remand for further
22
     proceedings turns upon the likely utility of such proceedings”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 32
1             The Court is sensitive to the fact that this matter was previously remanded.
2    And while the Court is wary of remanding this matter to the ALJ again, the Court
3    determines that remand for further administrative proceedings is necessary.
4             Upon further questioning as to Plaintiff’s activities of daily living, it may be
5    clear that Plaintiff’s childcare and other activities of daily living are inconsistent
6    with Plaintiff’s reported disabling symptoms and/or are consistent with sustained
7    fulltime work with an appropriately limiting RFC. Also, it is not clear to what
8    extent Plaintiff’s functional limitations would have been lessened by the
9    recommended LSO brace or shoe implant. If Plaintiff’s impairments justify Dr.
10   Chau’s more limiting RFC, then an appropriately limiting RFC must be presented
11   to the vocational expert to determine if an individual who can never crawl, kneel,
12   stoop, crouch, and balance—along with the sitting/standing/walking as needed and
13   other supported limitations—is capable of sustaining fulltime work.100
14            Accordingly, on remand, the ALJ is to develop the record with the more-
15   recent medical records pertaining to Plaintiff’s physical conditions (and if possible,
16   identify the records provided to Dr. Chau for his consultative examination); obtain
17   testimony from a medical examiner to discuss the functional limitations resulting
18   from Plaintiff’s conditions (if there is new evidence pertinent to listing 1.04A or
19   another listing); retake Plaintiff’s testimony; reweigh the medical-opinion evidence;
20

21

22
     100   See SSR 83-14.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 33
1    reevaluate Plaintiff’s symptom reports; and complete the sequential analysis,
2    including as necessary eliciting new testimony from a vocational expert.
3                                      V.     Conclusion
4          Accordingly, IT IS HEREBY ORDERED:
5          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
6                 GRANTED.
7          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 13, is
8                 DENIED.
9          3.     The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
10                REVERSING and REMANDING the matter to the Commissioner of
11                Social Security for further proceedings consistent with this
12                recommendation pursuant to sentence four of 42 U.S.C. § 405(g).
13         4.     The case shall be CLOSED.
14         IT IS SO ORDERED. The Clerk’s Office is directed to file this Order,
15   provide copies to all counsel, and close the file.
16         DATED this 6th day of April 2020.
17
                                  s/Edward F. Shea      _____________
18                                    EDWARD F. SHEA
                              Senior United States District Judge
19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 34
